Appeal from a judgment of Supreme Court, Erie County (Kane, J.), entered November 8, 2000, upon a decision of the court in favor of plaintiffs and against defendant GAF Corporation.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly granted plaintiffs judgment against defendant GAF Corporation (GAF) for sums due pursuant to agreements between plaintiffs and respondent Center for Claims Resolution (CCR) settling plaintiffs’ claims for asbestos-related personal injuries. The record establishes that CCR acted within the scope of its actual authority as GAF’s agent in settling plaintiffs’ claims (see Slater v Links at N. Hills, 262 AD2d 299). In any event, even assuming, arguendo, that CCR lacked actual authority to enter into the settlement agreements on behalf of GAF, we conclude that CCR had apparent authority to bind GAF to those agreements (see Hallock v State of New York, 64 NY2d 224, 231; Suncoast Capital Corp. v Global Intellicom, 280 AD2d 281; Smith v Lefrak Org., 142 AD2d 725, 726). Present — Green, J.P., Wisner, Scudder, Burns and Hayes, JJ.